                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI

JUDY DEY,

       Plaintiff,

vs.                                                   Case No. 4:19-CV-00318-ODS

BETTE COUGHLIN,
Individually and as executor of the Estate of
PATRICK MICHAEL HENNESSEY,

       Defendants.

                                 Defendants’ Motions in Limine

        COME NOW Defendants, by and through their attorneys of record, and submit the

following Motions in Limine:

       At the outset, Defendants note that in diversity cases, issues of evidence are controlled by

federal law, although some evidentiary questions may be considered substantive such that they are

controlled by the applicable state law, i.e. Kansas. Davis v. Mgmt. & Training Corp. Ctrs., 2001

U.S. Dist. LEXIS 8361, at *5 (D. Kan. May 30, 2001) (“If an evidentiary question is intertwined

with a state substantive policy, however, state law applies.”).

       I.      MOTION TO EXCLUDE EVIDENCE, TESTIMONY, OR COMMENTS
               OF CATEGORIES OF DAMAGES FOR WHICH PLAINTIFF HAS NOT
               PROVIDED A COMPUTATION PURSUANT TO RULE 26(A)(1)(III)

       Federal Rule of Civil Procedure 37(c)(1) provides that a party’s failure to provide

information required by Rule 26(a) will result in that party being prevented from using that

information at trial, unless the failure was substantially justified or is harmless. In her Rule 26

Disclosures, Plaintiff provided no computation for any category of damages she claims in this

lawsuit as required by Rule 26(a)(1)(iii). The only portion of Plaintiff’s Disclosures that address

her claimed damages reads:

                                                 1
   1. Medical expenses incurred and those reasonably necessary in the future.

   2. Non-economic damages suffered by Plaintiff, including but not limited to damages for past
      and future pain, mental trauma, mental anguish, emotional distress, and loss of enjoyment
      of life, in an amount to be determined by a jury at trial.

See Exhibit A, Plaintiff’s Rule 26 Disclosures. Plaintiff’s Disclosures provide no computation for

any of the numerous listed categories. Defendants’ have also served discovery on Plaintiff seeking

to obtain this information and Plaintiff has provided no computation pursuant to that discovery

and instead has only indicated that Plaintiff has some unconfirmed intention to supplement. See

Exhibit B, Plaintiff’s Responses to Defendants’ 1st Interrogatories; Doc #28. Such

supplementation was due before the close of discovery. Carmody v. Kan. City Bd. of Police

Comm'rs, 2012 U.S. Dist. LEXIS 194818, at *9 (W.D. Mo. Aug. 27, 2012) (“If the Plaintiffs

initially lacked such information, then the disclosure should have been—but was not—timely

supplemented before the close of discovery.”).

       Plaintiff’s failure to comply with the computation requirement of Rule 26(a)(1)(iii) is

neither justified nor harmless. As this Court is aware, the first filing of this matter resulted in a

voluntary dismissal by Plaintiff’s Counsel at the Pre-trial Conference because the court did not

allow Plaintiff to add a claim for medical expenses so close to the trial date and because Plaintiff

did not want to proceed without including such a claim. Regardless of this indicated importance,

Defendants are still without a computation or indication of what medical expenses or

“noneconomic damages” Plaintiff is actually claiming in this litigation or what documents any

such computation is based on. Without knowing the claimed damages, Defendants are deprived of

the “ability to place a reasonable estimated value on the case [which] creates the danger of trial by

ambush. A party's estimate of what a case is worth dictates strategy, the amount of funds that party

is willing to expend investigating and litigating a case, and the course of settlement negotiations."



                                                 2
Carmody v. Kan. City Bd. of Police Comm'rs, 2012 U.S. Dist. LEXIS 194818, at *13 (W.D. Mo.

Aug. 27, 2012) (quoting Young v. Pleasant Valley Sch. Dist., 2011 WL 1485648, at * 2 (M.D. Pa.

Apr. 19, 2011). Accordingly, Plaintiff should be prevented from introducing any evidence,

testimony, or comments of medical expenses, both past and future, and non-economic damages

due to Plaintiff’s failure to comply with Rule 26(a)(1)(iii).

       II.     MOTION TO EXCLUDE EVIDENCE, TESTIMONY, OR COMMENTS
               CONCERNING HOMEOWNER’S INSURANCE AND LIABILITY
               INSURANCE

       It is neither relevant nor material whether or not Defendants had homeowner’s insurance

or liability insurance in effect at the time of the occurrence. Plaintiff, Plaintiff’s counsel, and all

witnesses should be precluded from using any pleadings, exhibits, rulings, testimony, remarks,

questions or arguments during any aspect of the trial (including jury selection) that might inform

or infer to the jury, directly or indirectly, that either Defendant had homeowner’s insurance or

liability insurance in effect at the time of the accident in issue. See K.S.A. 60-454; Schmidt v.

Farmers Elevator Mutual Ins. Co., 208 Kan. 308 (1971). This motion explicitly includes any attempts

by Plaintiff to introduce evidence, testimony, or comments relating to any representative or employee

of Defendants’ insurer, whether known or unknown.

       III.    MOTION TO EXCLUDE EVIDENCE, TESTIMONY OR COMMENTS
               CONCERNING POVERTY OR WEALTH

       As a general rule, it is improper to admit evidence of a party's financial condition. Whiteley v.

OKC Corp., 719 F.2d 1051, 1055 (10th Cir. 1983) (quoting Blankenship v. Rowntree, 219 F.2d 597,

598 (10th Cir. 1955)); see also F.R.E. 401. Throughout this litigation, Plaintiff has made clear her

intention to improperly influence the jury by suggesting that the financial status of Defendants is an

adequate basis for finding in favor of Plaintiff. Undoubtedly, Plaintiff will fanatically seek to




                                                  3
improperly influence the jury with such assertions, which are not only entirely irrelevant to her

underlying claims but also lack any evidentiary basis.

       IV.       MOTION TO EXCLUDE EVIDENCE, TESTIMONY OR COMMENTS
                 MAKING REFERENCE TO THE AMOUNT OF MONEY PLAINTIFF
                 AND/OR DEFENDANTS HAVE SPENT ON THE CASE

       Reference to litigation resources is just another variation of the improper interjection of

poverty vs. wealth theme discussed above that has long been held improper and should be

prohibited.

       V.        MOTION TO EXCLUDE EVIDENCE, TESTIMONY OR COMMENTS
                 CONCERNING THE EXISTENCE OF ANY AND ALL LIENS

       Information contained in defendants’ file indicates that there may be hospital liens,

Medicaid/Medicare liens and/or ERISA lien. The source of payment for medical expenses, including

other insurance benefits, is a collateral source and is inadmissible under Kansas law. The fact that

such payments are subject to a lien also is not relevant or material to any issue in this case and such

evidence should be excluded. Regardless, Plaintiff has not properly claimed recovery of medical bills

in this case anyway as further addressed in Motion No. I.

       VI.       MOTION TO EXCLUDE THE TESTIMONY OF ANY WITNESS NOT
                 IDENTIFIED IN DISCOVERY OR DISCLOSURES

       Plaintiff should be precluded from referring to, or calling as a witness at trial, any person

who was not identified by Plaintiff through discovery or in her required disclosures. Fed. Rule Civ.

Pro. 37(c)(1).

       VII.      MOTION TO EXCLUDE ANY STATEMENTS ATTRIBUTED TO
                 DEFENDANTS NOT IDENTIFIED IN INTERROGATORIES

       Defendants’ interrogatories requested a recital of any statements made by Defendants to

Plaintiff or any other persons. Plaintiff should be precluded from referring to any statements




                                                  4
attributed to Defendants that were not properly identified by Plaintiff in response to Defendants

interrogatories or depositions.

        VIII. MOTION TO EXCLUDE EVIDENCE, TESTIMONY OR COMMENTS
              REGARDING ANY HEARSAY STATEMENTS AS TO THE FACTS OF THE
              ALLEGATIONS AND ALLEGED DAMAGES

        Hearsay is defined as an out of court statement offered to prove the truth of the matter

asserted. F.R.E. 801(c). Any statements fulfilling this definition should be excluded. Specifically,

but without limitation, Plaintiff should not testify about what (a) her doctor(s) told her with respect

to diagnoses or causation, and (b) what any witnesses have told her with respect to issues or facts

surrounding liability.

        IX.     MOTION TO EXCLUDE TESTIMONY BY ANY EXPERT WITNESSES
                NOT PROPERLY IDENTIFIED

        Pursuant to Plaintiff’s Disclosures and this Court’s November 8, 2019 Order (Doc 40),

Plaintiff should be precluded from identifying or attempting to introduce the testimony of any expert

witness other than Kathie L. Allison and John C. Ireland, D.O.

   X.         MOTION TO EXCLUDE EVIDENCE OF MEDICAL CAUSATION NOT
              SUPPORTED BY REQUISITE EXPERT TESTIMONY

        Where there is a sophisticated injury at issue, proof of medical causation requires expert

testimony given to a reasonable degree of certainty. F.R.E. 701 and 702. Here, Plaintiff alleges

numerous injuries that are sophisticated in nature. As such, causation of such injuries requires

expert testimony given to a reasonable degree of medical certainty. Therefore, Plaintiff should be

barred from putting on any evidence or making any argument that an injury was caused by the

accident if not supported by expert testimony.

        XI.     MOTION TO EXCLUDE EVIDENCE, TESTIMONY, OR COMMENTS
                CONCERNING WHETHER PLAINITFF WAS AS INDEPENDENT
                CONTRACTOR OR EMPLOYEE AND ALL RELATED INFOMRATION



                                                  5
        Defendants anticipate that Plaintiff may attempt to illicit evidence, testimony, or comments

at trial that discuss whether Plaintiff was an independent contractor or an employee of Defendants.

Regardless of whether Plaintiff was an independent contractor or employee, neither goes to prove

any of Plaintiff’s claim and such information is therefore irrelevant. Further, Plaintiff has

affirmatively asserted in her First Amended Petition that she was an independent contractor. This

is not an assertion that is in dispute nor is it relevant in any way to any material issue of this case.

Obviously, if Plaintiff was an employee of the Defendants, the appropriate redress for the alleged

harm would be found in worker’s compensation law. The only reason Plaintiff would want this

issue to come up at trial is to improperly suggest that Defendants’ have insurance coverage which

applies to claims of worker’s compensation.

        Plaintiff and her counsel should also be prevented from introducing any evidence,

testimony, or comments that seek to indicate that Plaintiff was an employee. Introduction of same

is transparently an attempt to suggest to the jury that Defendants owed some heightened duty to

Plaintiff and irresponsibly did not do some activity that an employer should do or usually does.

Again, because there is no dispute over Plaintiff’s status as an independent contractor, Plaintiff

should be prevented from introducing evidence that Defendants did not carry out the usual

activities of an employer.

        XII.    MOTION TO EXCLUDE EVIDENCE, TESTIMONY, OR COMMENTS
                CONCERNING ESTATE PLAN OF PATRICK MICHAEL HENNESSEY,
                EXISTENCE OF TRUST, OR STATUS OF ANY GIVEN PARTY WITH
                RESPECT TO THOSE ARRANGMENTS

        It is anticipated that Plaintiff and her Counsel will attempt to introduce evidence, testimony,

and comments concerning the estate plan of Patrick Michael Hennessey, the existence of the

Patrick Michael Hennessey Trust, other property (real or person) owned by Patrick Michael

Hennessey, the status of Defendant Coughlin as trustee, the status of Defendant Coughlin as

                                                   6
beneficiary, Defendant Coughlin’s involvement in the estate plan of Patrick Michael Hennessey,

and Defendant Coughlin’s financial interest relating to all of the above. Plaintiff’s attempt to

introduce this information would be for the improper purpose of suggesting to the jury that

Defendants have some underlying amount of wealth. As discussed above, a disparity in financial

resources between the two parties or that one party is particularly wealthy or poor is improper and

should be excluded.

       XIII. MOTION TO EXCLUDE PHOTOGRAPHS OF INCIDENT SCENE NOT
             IDENTIFIED IN DISCOVERY

       In discovery, Defendants requested Plaintiff produce any photographs taken at the scene

of the underlying incident. Plaintiff should be precluded at trial from using or introducing any

photographs that were not properly identified and produced by Plaintiff in response to Defendants’

discovery.

       XIV. MOTION TO EXCLUDE EVIDENCE, TESTIMONY, OR COMMENTS
            CONCERNING LEAK OR WET CEILING ISSUE IN AREAS OTHER
            THAN IN THE LIVING ROOM

       As now more fully discussed in Defendants’ Motion for Summary Judgment and related

filings, Plaintiff’s theory of this case appears to be that Defendants were aware of water stains in

areas of the house other than where plaintiff was injured, that those water stains were notice of a

hazardous condition, and Defendants did not timely address or warn Plaintiff of that condition. To

the extent there is evidence, testimony, or comments concerning a leak or wet ceiling in the “piano

room” or any other area of Mr. Hennessey’s residence, such information is made completely

irrelevant by Plaintiff’s theory. Plaintiff has never alleged that she was harmed by the ceiling of

the “piano room” or any other area of Mr. Hennessey’s residence; only the “living room.” Plaintiff

has not adduced any admissible evidence that explains the cause of the alleged ceiling fall that

injured plaintiff and cannot link or correlate any alleged issue in the home to the unknown cause.

                                                 7
Plaintiff seeks to confuse the jury by intertwining these separate events, make loose reference to

water stains, leaks, and wet ceilings, in the hope that the jury will attribute issues of the “piano

room” to issues in the “living room.”

       XV.     MOTION TO EXCLUDE EVIDENCE, TESTIMONY, OR COMMENTS
               RELATING TO CLAIMS OF PLAINTIFF THAT HAVE BEEN
               DISMISSED OR OTHERWISE DISPOSED OF.

       Over the court of this litigation, Plaintiff has asserted various claims for damages and

theories of liability. Multiple claims for damages and theories of liability have been disposed of

via Court Order and stipulated dismissal, including claims for punitive damages and a claim of

fraudulent misrepresentation. Plaintiff should be precluded at trial from attempting to introduce

any evidence, testimony, or comments that relate to the allegations of claims no longer at issue in

this litigation, including any reference to allegations that Defendants committed fraud.

                                         CONCLUSION

       WHEREFORE, based on the above and foregoing, Defendants respectfully requests that

the Court exercise its discretion to ensure just and fundamental fairness and preclude and exclude

evidence, testimony and comment as requested herein.


                                              Respectfully submitted,

                                              MCCAUSLAND BARRETT & BARTALOS P.C.

                                              /s/ Thomas J. Golson
                                              ____________________________________
                                              Michael E. McCausland            #29950
                                              Thomas J. Golson                 #69098
                                              9233 Ward Parkway, Suite 270
                                              Kansas City, Missouri 64114
                                              (816) 523-3000/FAX (816) 523-1588
                                              mmccausland@mbblawfirmkc.com
                                              tgolson@mbblawfirmkc.com
                                              COUNSEL FOR DEFENDANTS



                                                 8
I hereby certify that a copy of the above
and foregoing was electronically delivered
by the Court on this 20th day of April, 2020 to:

Raymond Salva, Jr.
Erica Fumagalli
Mark Parrish
221 West Lexington, Ste. 200
Independence, MO 64050
(816) 471-4511/FAX (816) 471-8450
rsalva@bktplaw.com
efumagalli@bktplaw.com
mparrish@bktplaw
COUNSEL FOR PLAINTIFF

/s/ Thomas J. Golson
______________________________
Michael E. McCausland
Thomas J. Golson
For the Firm




                                                   9
